DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 drawn to a method of forming a component in the reply filed on June 30, 2022 is acknowledged.
Applicant withdraws nonelected claims 11-20 in the amendment filed on June 30, 2022.
Applicant is reminded that claims 19 and 20 are grouped with the product claims because they appear intended to recite “the component of claim 11” and not the method of claim 11 as currently presented. 

Claim Interpretation
Each of claims 3-6 claims “the melting point depressant consists essentially of” recited elements and composition ranges. The transitional phrase consisting essentially of, and by extension “consists essentially of”, limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. See MPEP 2111.03(III). As the specification specifically indicates that boron (B), silicon (Si), and/or phosphorus (P) within the melting point depressant in any amount cause negative effects on the material properties of the completed component (paragraph [0041] of the specification), the recitation “the melting point depressant consists essentially of” in claims 3-6 will be interpreted to exclude boron, silicon, and phosphorus from the melting point depressant. Note the “consists essentially of” recitations do not exclude boron, silicon, or phosphorus, from the base material.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both vane (Figs. 2-4), and a blade (Figs. 1, 15-16, 19). Note that wherever the specification cites reference character “30” appears, the “30” is described as blade, blades, or vane. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 9, and 10, it is not clear how the word “desired” in the limitation(s) “a desired shape” (claim 1 line 4) or “the desired shape” (claim 1 line 5, claim 2 line 1, claim 9 line 1, claim 10 line 1) is intended to limit the scope of the shape. A desire is by definition a subjective interpretation, and it cannot be determined in view of the specification the full scope of which shapes are or are not desirable. If “desired shape” is intended to encompass any deliberate shape resulting from the claimed forming step, it is not clear how identifying the shape as “desired” distinguishes the resulting shape from any given shape that results from deliberate manipulation of a forming step. For the purposes of applying prior art, the phrase “desired shape” within claims will be construed as “shape”.
Claims 2-10 are rejected under 35 USC 112(b) because they depend on claim 1.
Regarding claims 4-6 and 8, it is not clear whether the recited composition percentages are percent by atom or percent by weight. The chemical composition of the claimed melting point depressant is structurally different depending on whether the intended ranges are atom or weight percent. While paragraph [0043] of the specification states “constructions that include 3.5 percent or more titanium by weight in the base material, the desired melting point depressant includes at least one of Hf and Zr”, this cited portion of the specification is the only passage in which either a weight or atom percentage is suggested, and it cannot be determined from the cited passage whether weight percentage applies to all claimed composition ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US20180305266).
Regarding claim 1, Gibson discloses a method of forming a component (a self-infiltrating structure [0304], Fig. 19). Gibson discloses mixing a powdered base material (sinterable powder containing particles of a first material [0305]) and a binder (binder system [0305-306]) to define a mixture ([0306] as explained in [0068], [0080], [0136]). Gibson discloses forming the mixture into a shape [0307], [0313] without melting the base material (sintering occurs below melting point temperature of sintered material [0058], [0074]). As the actions disclosed by Gibson deliberately form a shape [0303], [0313], the resulting shape must be desired to some extent. Gibson discloses removing the binder from the shape (debinding the object [0328], replace the binder [0313], sintering furnace to remove any remaining components of a binder [0042]) to define a skeleton [0006], [0008], [0313]. Gibson discloses the skeleton is sintered to a volume that is 95% full density prior to infiltration [0313]. As Gibson discloses the binder is removed in sintering [0042], the 95% must be base material because base material is the only other constituent component of the shape [0304-307]. A value of 95% approaches the claimed range of between 80 percent and 95 percent base material, and a volume of 95% would be expected to have the same properties as that resulting from a volume infinitesimally less than 95%, which is within the claimed base material volume percentage range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Gibson discloses infiltrating the skeleton with a melting point depressant material to define a finished component [0308-310], [0313]. Gibson discloses that whatever volume of the finished component is not occupied by the base material (sinterable powder) is replaced on a per-volume basis by the infiltrant [0314], thereby disclosing that the finished component lacks void space which would necessarily meet the limitation of the finished component having less than one percent porosity by volume.
Regarding claim 2, Gibson discloses the shape is heated to burn out (debind) the binder (sintering furnace to remove any remaining components of a binder [0039], [0042-43]) without melting the base material (sintering occurs below melting point temperature of sintered material [0058], [0074]).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matejczyk (US 4710223).
Regarding claim 1, Matejczyk discloses a method of forming a component (powdered metal article column 1 lines 58-62, Matejczyk discloses mixing a powdered base material (powdered metal) and a binder (column 1 lines 65-68, claim 1), thereby defining a mixture, and forming the mixture into a desired shape (column 1 line 67, column 2 lines 34-48). Matejczyk discloses shaping the mixture in to the shape through compressing and sintering (column 2 lines 34-52), the sintering temperature range is 1900                        
                            °
                        
                    C to about 2200                        
                            °
                        
                    C (column 2 lines 49-52). As Matejczyk discloses that the base material is tungsten (column 2 lines 34-37), and the melting point of tungsten is well above 3,000                        
                            °
                        
                    C, the compression and sintering disclosed by Matejczyk (column 2 lines 34-52) occurs without melting the tungsten base material. Matejczyk discloses removing the binder from the desired shape to define a skeleton (column 1 line 67 to column 2 line 1, column 3 lines 15-26). Matejczyk discloses that the skeleton has a density of about 70% to about 90% by volume of the theoretical density (column 2 lines 37-40, claim 1 step e). Considering Matejczyk discloses that the skeleton is formed as a result of binder removal (column 1 line 65 to column 2 line 1, column 4 lines 22-51), that the skeleton formation occurs prior to infiltration (column 3 lines 40-57, claim 1), and that the binder and base material are the only components formed into the shape (column 2 lines 34-40), the skeleton density of about 70% to about 90% by volume disclosed by Matejczyk (column 2 lines 37-40, claim 1 step e) is the volume percentage of the base material in the skeleton. A range of about 70% to about 90% overlaps the claimed range of between 80 percent and 95 percent. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Matejczyk discloses infiltrating the skeleton with a melting point depressant material (infiltrant in the final shaped article has a melting temperature below the melting temperature of the first metal or skeleton column 3 lines 27-30, specific melting point depressants silver and zirconium are identified in column 3 lines 35-39) to define a finished component (column 3 lines 40-48, claim 1). Matejczyk discloses the finished component is void free and the component is usually 99% or more by volume of the theoretical density (column 3 lines 49-53), thereby disclosing the porosity is usually less than one percent by volume.
Regarding claim 2 Matejczyk discloses that the shape is heated at a to burn out the binder (column 3 lines 15-19). As the highest temperature disclosed by Matejczyk is the sintering temperature range of 1900                        
                            °
                        
                    C to about 2200                        
                            °
                        
                    C (column 2 lines 49-52); Matejczyk discloses that the base material is tungsten (column 2 lines 34-37), and the melting point of tungsten is well above 3,000                        
                            °
                        
                    C, the heating to remove binder disclosed by Matejczyk (column 3 lines 15-19) occurs below the melting point of the base material; therefore, the base material does not melt in the binder removal heating disclosed by Matejczyk (column 3 lines 15-19). Note that claim 2 encompasses overall processes which include debinding steps such as leaching, in addition to thermal binder removal.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US20180305266). as applied to claim 1 above, and further in view of Ozbaysal‘747 (US20150290747).
Regarding claims 3 and 4, Gibson is broadly open to different base and infiltrant materials [0305-310] and teaches selecting infiltrant to alloy with base material [0309]. Gibson does not disclose the specific melting point depressant composition limitations of claims 3 and 4. 
Ozbaysal‘747 teaches braze alloys [0010]. Ozbaysal’747 teaches that the taught braze alloys, in their intended use, melt and fill spaces in a base material structure [0061]. One embodiment disclosed by Ozbaysal’747 includes 4.5-15.0% Cr; 7.0-16.5% Ti; 10.0-16.0% Zr; balance Ni [0017-20] of which a specific example includes 6.5% Cr; 7.5% Ti; 11.0% Zr; balance Ni [0022-25]. Ozbaysal’747 explicitly excludes boron and silicon from the braze material [0006], and does not disclose the braze material containing phosphorus. Ozbaysal’747 teaches that the disclosed alloy compositions are well suited for brazing nickel based superalloys because of the brazing materials’ melting points [0012], [0061].
Both Gibson and Ozbaysal’747 teach selecting a material to melt and fill interstitial spaces in a base material with a different melting point. Gibson discloses Nickel alloys among possible base materials [0074], [0305], and Gibson teaches selecting an infiltrant with a lower melting point than the base material [0308], and that joins well with the base material [0336].
Gibson’s broad disclosure of material selection [0074], [0305-310], and silence on particular infiltrant material to accompany the disclosed Ni alloy [0074] establishes a design need for which a specific selection of materials would be an improvement on the known technique disclosed by Gibson ([0305-314], Fig. 19). In view of Gibson the steps of independent claim 1 would have been obvious to one of ordinary skill in the art of manufacturing composite metallic material by infiltrating a second material into spaces of a structure of some base material (see above rejection of claim 1 under 35 USC 103 over Gibson), and in view of Ozbaysal’747 [0017-25], a specific melting point depressant material directly meeting composition limitations recited in claims 3 and 4 was known to one of ordinary skill in the art of manufacturing composite metallic material by infiltrating a second material into spaces of a structure of some base material. Considering Ozbaysal’747 teaches a melting point depressant material specifically applied to Ni superalloys [0012], [0061], one of ordinary skill in the art would have regarded application of the melting point depressant material taught by Ozbaysal’747 [0017-25] to the embodiment of the technique disclosed by Gibson in which the base material is nickel alloy [0074], [0305-314] as an obvious substitution of the specific alloy composition taught by Ozbaysal’747 for the unspecified infiltrant disclosed by Gibson [0305-310] in embodiments for which the base material is a nickel alloy [0074], [0305]. One of ordinary skill in the art would have been motivated to select the alloy taught by Ozboysal’747 as infiltrant because Ozbaysal’747 teaches that such a material is well-suited for infiltrating spaces of a Ni superalloy material [0012], [0061]. Given the suitability taught by Ozbaysal’747, the selection of the brazing material taught by Ozbaysal’747 [0017-25] in the process disclosed by Gibson [0305-314] would predictably result in the base and infiltrant materials joining which Gibson discloses base material and infiltrant should achieve [0336].The substituted composition disclosed by Ozbaysal’747 [0017-22] directly meets composition limitations of dependent claims 3 and 4.

Claim(s) 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US20180305266) as applied to claim 1 above, and further in view of Huang (US20100038412).
Regarding claims 3-5, Gibson is broadly open to different base and infiltrant materials [0305-310] and teaches selecting infiltrant to alloy with base material [0309]. Gibson does not disclose the specific melting point depressant composition limitations of claims 3-5. 
Huang teaches braze alloys [0001], [0016]. In all embodiments Huang teaches braze alloy constituents: 5-15% hafnium by weight, 5-25% cobalt by weight, 2-15% zirconium by weight, 4-20% chromium by weight and up to 10% titanium by weight [0017], [0031], [0033], [0035] and a balance of nickel ([0018], Table 1). Huang explicitly excludes boron (Title, [0017], claim 1) and discloses silicon as optional [0018], [0038] thereby disclosing embodiments for which silicon is absent. Huang only mentions phosphorus within a parenthetical aside in discussing the prior art [0004]. Huang, therefore, identifies composition ranges encompassing the compositions recited in claims 3-5 [0017], [0031], [0033], [0035]. Huang discloses forming a braze joint from both braze material hand higher melting point base material [0032]. Huang identifies hafnium and zirconium as melting point depressants [0006-7], [0010]. Huang teaches an intended use of the braze alloys of joining or repairing nickel superalloys [0016], and teaches that it is a requirement that braze material have a lower melting point than superalloy material joined or repaired [0002]. 
Both Gibson and Huang teach selecting materials with respect to meting point differences. Gibson discloses nickel alloys among possible base materials [0074], [0305], and Gibson teaches selecting an infiltrant with a lower melting point than the base material [0308], that joins well with the base material [0336].
Gibson’s broad disclosure of material selection [0074], [0305-310], and silence on particular infiltrant material to accompany the disclosed Ni alloy [0074] establishes the design need for which a specific selection of materials would be an improvement on the known technique disclosed by Gibson ([0305-314], Fig. 19). In view of Gibson the steps of independent claim 1 would have been obvious to one of ordinary skill in the art of manufacturing composite structures from materials with different melting points (see above rejection of claim 1 under 35 USC 103 over Gibson), and in view of Huang [0031], [0033], [0035] specific melting point depressant materials with ranges encompassing composition limitations recited in claims 3-5 were known to one of ordinary skill in the art of manufacturing composite structures of materials with different melting points. Given Huang’s teachings of successfully joining braze material in a structure which comprises braze material and filler material of a higher melting point [0032], one of ordinary skill in the art would have regarded application of the melting point depressant material taught by Huang [0031], [0033], [0035] to the embodiment of the technique disclosed by Gibson in which the base material is nickel alloy [0074], [0305-314] as an obvious substitution of the specific alloy composition taught by Huang for the unspecified infiltrant disclosed by Gibson [0305-310] in embodiments for which the base material is a nickel alloy [0074], [0305]. One of ordinary skill in the art would have been motivated to select the alloy taught by Huang [0031], [0033], [0035] as infiltrant because Huang teaches that such a material is well-suited for brazing or repairing a Ni superalloy material [0016], and given the suitability taught by Huang, the selection of the brazing material taught by Huang [0031], [0033], [0035] in the process disclosed by Gibson [0305-314] would predictably result in the material joining which Gibson discloses base material and infiltrant should achieve [0336].The substituted composition disclosed by Huang [0031], [0033], [0035] encompasses the compositions recited in claims 3-5. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 8, Gibson does not disclose selecting the melting point depressant (infiltrant) material such that the finished component has a range of titanium.
In the third embodiment of Huang, alloy compositions of the braze material is such that the braze joint can be formed to have identical compositions as the substrate superalloys by selecting matching filler alloys, and that all elements included in the braze alloy compositions are present in common superalloy systems [0034]. As with all embodiments, Huang teaches this embodiment comprises 0-10% Ti [0035]. As Huang teaches selecting such brazing compositions such that the base material (substrate) and the composite joint formed have the same composition [0034], one of ordinary skill in the art would have regarded application of forming an overall component with the same composition as the base material itself as a known application of a known technique taught by Huang [0034-35] in the process disclosed by Gibson ([0305-314], Fig. 19) to achieve the predictable result of successfully forming a joint with the braze material and substrate of the same composition, as taught by Huang [0034]. As Huang teaches this joint formation succeeds with a titanium composition of 0-10%, it would have been obvious for one of ordinary skill in the art to select an overall joint composition of 0-10% Ti which encompasses the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US20180305266) as applied to claim 1 above, and further in view of Ozbaysal‘942 (US8640942). Ozbaysal’942 is cited in the IDS dated January 17, 2022.
Regarding claims 3 and 6, Gibson is broadly open to different base and infiltrant materials [0305-310] and teaches selecting infiltrant to alloy with base material [0309]. Gibson does not disclose melting point depressant material meeting the specific composition limitations of claims 3 and 6. 
Ozbaysal‘942 teaches joining and more specifically teaches repairing with a brazing process (column 1 lines 5-8). Ozbaysal’942 teaches forming a homogenized braze joint with a nickel alloy (alloy 247) and braze material (column 3 lines 21-39). The composition of one braze material taught by Ozbaysal‘942 comprises 15-25% Cr and 15-25% Ti with a remainder of Ni (column 3 lines 38-45, claim 1). Ozbaysal’942 explicitly excludes boron and silicon from the braze material (column 3 lines 35-39), and does not disclose the braze material containing phosphorus. Ozbaysal’942 teaches selecting braze material in order to melt at temperatures lower than the melting point of the base material (column 3 lines 29-34).
Both Gibson and Ozbaysal’942 teach selecting materials with respect to meting point differences. Gibson discloses Nickel alloys among possible base materials [0074], [0305], and Gibson teaches selecting an infiltrant with a lower melting point than the base material [0308], that joins well with the base material [0336].
Gibson’s broad disclosure of material selection [0074], [0305-310], and silence on specific infiltrant material to accompany the disclosed Ni alloy [0074] establishes a design need for which a specific selection of materials would be an improvement on the known technique disclosed by Gibson ([0305-314], Fig. 19). In view of Gibson the steps of independent claim 1 would have been obvious to one of ordinary skill in the art of manufacturing composite structures from materials with different melting points (see above rejection of claim 1 under 35 USC 103 over Gibson), and in view of Ozbaysal’942 (column 3 lines 38-45, claim 1) specific materials with composition ranges encompassing composition limitations recited in claims 3 and 6 would have been known to one of ordinary skill in the art of manufacturing structures from materials with different melting points (column 3 lines 21-39). Given the teachings of Ozbaysal’942 of successfully joining braze material in a structure which comprises braze material and a nickel alloy (alloy 247) of a higher melting point (column 3 lines 29-34), one of ordinary skill in the art would have regarded application of the brazing material taught by Ozbaysal’942 (column 3 lines 38-45, claim 1) to the embodiment of the technique disclosed by Gibson for which the base material is nickel alloy [0074], [0305-314] as an obvious substitution of the specific alloy composition taught by Ozbaysal’942 for the unspecified infiltrant disclosed by Gibson [0305-310] in embodiments for which the base material is a nickel alloy [0074], [0305]. One of ordinary skill in the art would have been motivated to select the alloy taught by Ozbaysal’942 (column 3 lines 38-45, claim 1) as infiltrant because Ozbaysal’942 teaches that such a material is suited for brazing or repairing a Ni alloy material (column 3 lines 21-39), and given the suitability taught by Ozbaysal’942, the selection of the brazing material taught by Ozbaysal’942 (column 3 lines 38-45, claim 1) in the process disclosed by Gibson [0305-314] would predictably result in the brazing material and base material joining which Gibson discloses base material and infiltrant should achieve [0336].The substituted composition disclosed by Ozbaysal’942 (column 3l lines 38-45, claim 1) encompasses the compositions recited in claims 3 and 6. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US20180305266), as applied to claim 1 above, and further in view of Mukira (US 6302649). 
Gibson does not disclose that the finished component is a portion of a leading edge of a turbine vane.
Mukira teaches a repaired turbine engine component and a composition for repairing turbine engine components (column 2 lines 10-12). Mukira teaches that the repair process comprises additively depositing nickel-based weld filler material to approximate the original geometry of the repaired portion (column 2 lines 61-64). The composition of the weld filler material taught by Mukira comprises melting point depressant elements (Zr, Ti, Si, B, etc.  column 3 lines 4-42). Mukira teaches further machining the repaired portion (column 2 lines 64-65). Mukira teaches the particular suitability of the weld alloy to fill spaces between and join Ni superalloy components (column 4 lines 24-39). Mukira teaches that the repaired region is located along a leading edge region of a turbine vane (column 2 lines 27-44, claim 17), and Mukira particularly notes that in the case of a nozzle or vane, typically the area under repair is the leading edge which is subject to wear (column 2 lines 37-41). Mukira, therefore teaches forming a component which is a portion of a leading edge of a turbine vane, and suggests that it is this very portion which is most in need of repair.
Both Gibson and Mukira teach additively producing a component. Gibson discloses selecting an infiltrant that joins well with the base material [0336]. Both Gibson [0074] and Mukira (column 4 lines 24-39) teach joining nickel alloy base material with a separate alloy constituent.
It would have been obvious for one of ordinary skill in the art to form a finished component which is a portion of a leading edge of a turbine vane in the process disclosed by Gibson [0308-313] because it would have been necessary for one of ordinary skill in the art to select some intended finished component in order to practice the process of forming a component comprising material suitable for joining nickel based material disclosed by Gibson [0305-314]; Mukira teaches that a process comprising forming a component comprising material suitable for joining nickel based material (column 4 lines 24-39) is effective to manufacture a finished component which is a portion of a leading edge of a turbine vane (column 2 lines 27-44, claim 17). Given the improved geometric tolerances which Gibson discloses for the infiltration process [0336] as opposed to the post-processing taught by Mukira (column 2 lines 64-65) one of ordinary skill in the art would have formed the component through the melt infiltration process disclosed by Gibson [0305-314]. As both references disclose Ni base material (Gibson [0074], Mukira column 4 lines 24-39) and both references teach that the second material joins with the base material (Gibson [0336], Mukira column 4 lines 24-39), one of ordinary skill in the art would have realized the process disclosed by Gibson [0305-314] could form the portion of the turbine vane leading edge taught by Mukira (column 2 lines 27-44, claim 17) to yield the predictable results of forming a portion of a leading edge of a turbine vane, thereby meeting the additional limitations recited in claim 7.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US20180305266), as applied to claim 1 above, and further in view of Daniels (US20120125979). 
Regarding claims 9 and 10, Gibson does not disclose that the shape is selected to replace a damaged portion of a turbine blade.
Daniels teaches a process for repairing a turbine component [0002]. Daniels teaches shaping a green part comprising a melting point depressant material (solder alloy) and organic binder to form a shape [0032-35]. Daniels teaches applying the shape directly to the substrate to be repaired [0036], heating the shape to evaporate binder [0035], and melting the melting point depressant material such that the material joins the substrate [0036]. Daniels teaches that the shape is selected to replace damaged portions of a component to be repaired [0031], and Daniels exemplifies shaped components to replace both turbine blade leading edges and turbine blade tips ([0037], [0039], [0052], Fig. 5). The repair process taught by Daniels requires further processing to adjust the precise contour and shape of the repaired component [0053].
Both Gibson and Daniels teach shaping mixtures of binder and alloys, removing binder, and forming a component comprising melting point depressant material. Gibson discloses selecting an infiltrant that joins well with the base material [0336]. Gibson teaches that melt infiltration processes facilitate more consistent reproduction of a modeled shape and closer tolerances on final parts [0336]. Both Gibson [0074] and Daniels [0030] teach nickel alloy base material.
It would have been obvious for one of ordinary skill in the art to select the shape in the process disclosed by Gibson [0307], [0313] to replace a damaged portion of a turbine blade leading edge or to replace a portion of a turbine blade tip because it would have been necessary for one of ordinary skill in the art to select a shape in order to practice the process comprising shaping mixtures of binder and alloys, removing binder, and forming a component comprising melting point depressant material disclosed by Gibson [0305-314]; Daniels teaches that a process comprising shaping mixtures of binder and alloys, removing binder, and forming a component comprising melting point depressant material [0032-35] is effective to repair damaged turbine components when a shape is selected to replace both turbine blade leading edges and turbine blade tips ([0037], [0039], [0052], Fig. 5). Given the improved geometric tolerances which Gibson discloses for the infiltration process [0336] as opposed to the post-processing to achieve dimensional accuracy taught by Daniels [0053] one of ordinary skill in the art would have formed the component through the melt infiltration process disclosed by Gibson [0305-314]. As both references disclose Ni base material (Gibson [0074], Daniels [0030]), and both references teach that the melt joins with the base material (Gibson [0336], Daniels [0036]), one of ordinary skill in the art would have realized the process disclosed by Gibson [0305-314] could form the turbine blade replacement shapes taught by Daniels ([0037], [0039], [0052], Fig. 5) to yield the predictable results of forming a component to replace a damaged portion of a turbine blade leading edge or forming a component to replace a portion of a turbine blade tip, thereby meeting the additional limitations recited in both claim 9 and claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190262903 discloses an overall process very similar to that disclosed by Matejczyk (US 4710223), as applied under 35 USC 103 above, with intermediate and final component volume fractions overlapping claimed ranges. 
US 20170320174 discloses a method for repairing a turbine part by selectively melting a mixture of base material and braze material. One example of the base material has 3.45% titanium, and a further example has 3.5% titanium [0081].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736